Shulman, Judge.
Plaintiff, as administrator of the estates of Mr. and Mrs. Welton Coleman Smith, brought this wrongful death action against defendants, an ambulance service and its employees. Defendants transported Mr. and Mrs. Smith to a hospital following the Smiths’ head-on collision with another vehicle. Plaintiff appeals from summary judgment granted in favor of defendants. We affirm.
Approximately six months prior to the institution of the instant case, plaintiff filed a separate civil action against the driver of the other vehicle, alleging that the other driver’s negligence directly and proximately caused the injuries, damages and death of Mr. and Mrs. Smith. Plaintiff sought $634,686.75 as administrator of Mr. Smith’s estate, and $623,487.15 as administrator of Mrs. Smith’s estate. Pending trial, a settlement between the administrator and defendant-driver was reached. In accordance with the agreement, a consent judgment was *328entered by the trial court. The judgment has been paid to the administrator.
Argued April 10, 1978
Decided June 20, 1978.
Maylon K. London, for appellant.
Kenyon, Hulsey & Oliver, J. D. Smith, Jr., for appellees.
The trial court correctly held that this case is controlled by Gilmore v. Fulton-DeKalb Hospital Auth., 132 Ga. App. 879 (209 SE2d 676). Gilmore is not distinguishable on the basis that the prior wrongful death action herein was resolved by judgment entered pursuant to a consent agreement rather than a verdict. The administrator’s prior wrongful death action is a bar to this subsequent action by the administrator for the wrongful deaths of his intestates against the defendants herein for the negligent treatment of the original injuries. Bell v. Hankins, 249 N. C. 199 (105 SE2d 642), cited with approval in Gilmore, supra.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.